               Case 3:19-cr-05148-BHS Document 32 Filed 04/17/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT TACOMA
 9
10
     UNITED STATES OF AMERICA,                       NO. CR19-5148BHS
11
                                                     ORDER CONTINUING TRIAL
12                                Plaintiff,
13                           v.
14
     MOEUN YOEUN,
15
16                                Defendant.
17
18          Based on General Orders No. 01-20, 02-20, and 07-20 issued in response to the
19 continuing outbreak of Coronavirus Disease 2019 (COVID-19), the Court determines that
20 trial in this case cannot proceed on the currently scheduled date of June 16, 2020. For the
21 reasons detailed in General Order No. 02-20, the ends of justice served by a continuance
22 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
23 § 3161(h)(7)(A), (B)(i), (iv).
24          IT IS THEREFORE ORDERED that the trial date and other dates shall be continued.
25          The trial date of June 16, 2020, and all other upcoming dates in this case, are hereby
26 VACATED.
27          The parties shall file a Joint Status Report on or before July 1, 2020, with an agreed
28 proposed schedule for a trial date and all pretrial deadlines. If the parties do not agree on a



     Order Continuing Trial – 1
               Case 3:19-cr-05148-BHS Document 32 Filed 04/17/20 Page 2 of 2




1 proposed schedule, each side shall set forth, in a single report, separate proposals for the trial
2 date and pretrial deadlines.
3           IT IS FURTHER ORDERED that the time between today’s date and July 1, 2020, is
4 excluded in computing the time within which trial must commence because the ends of
5 justice served by this continuance outweigh the best interest of the public and the defendant
6 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to order this continuance would likely
7 make trial impossible and result in a miscarriage of justice and would deny counsel for the
8 defendant and government counsel the reasonable time necessary for effective preparation,
9 taking into account the exercise of due diligence. Id. § (B)(i), (iv).
10
11          Dated this 17th of April, 2020.
12
13
14
15
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28



     Order Continuing Trial – 2
